Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to request for continued examination (RCE) filed on 07/15/2022.
Claims 2 – 4, 7 – 8, 10 – 11, and 21 – 22 are canceled.
Claims 23 – 28 are added new.
Claims 1, 5 – 6, 9, 12 – 20 and 23 – 28 are currently pending with the application.
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant submission filed on 07/15/2022 has been entered. Claims 1, 5 – 6, 9, 12 – 20 and 23 – 28 are presented for the further examination whereas claims 2 – 4, 7 – 8, 10 – 11, and 21 – 22 are canceled without any prejudice.
Claim Objections
Claims 1, 6 and 12 are objected to because of the following informalities:  
Claim 1 recites, “(i) selects a first boot program from among the plurality of identical boot programs based a predetermined condition in response to starting the information processing apparatus” on line 7 of page 3. The examiner suggests to replace “based a condition”, with  ----based on a condition-----.
Claim 6 recites, “(i) selects a first boot program from among the plurality of identical boot programs based a predetermined condition in response to starting the information processing apparatus” on line 7 of page 4. The examiner suggests to replace “based a condition”, with  ----based on a condition-----.
Claim 12 recites, “(i) selecting a first boot program from among the plurality of identical boot programs based a predetermined condition in response to starting the information processing apparatus” on line 6 of page 6. The examiner suggests to replace “based a condition”, with  ----based on a condition-----.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 9, 12 – 14, 16 – 18, 20 and 23 – 26 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Ong et. Al., US 20050273588 A1 [hereinafter as Ong].
As to claim 1, Ong discloses an information processing apparatus [10 computer system, fig. 1] comprising: a storage unit [14 memory device] storing a plurality of identical boot programs [BIOS 1, BIOS 2,….BIOS n] containing an identical content [para 0013]; and a controller unit [16 control logic], wherein the controller unit [16] (i) selects a first boot program [BIOS 1] from among the plurality of identical boot programs based a predetermined condition [power up] in response to starting the information processing apparatus [para 0027], (ii) verifies [by validation procedure] whether the selected first boot program has or has not been altered [with validation procedure][para 0027], (iii) in a case where the selected first boot program is determined by the verification not to have been altered [valid], executes the selected first boot program [para 0029], and (iv) in a case where the selected first boot program is determined by the verification to have been altered [not found to be valid][para 0032], selects a second boot program [selects another one of the BIOS images] from among the plurality of identical boot programs [BIOS images] and verifies whether the storage unit selected second boot program has or has not been altered  [para 0032, 0035 – 0038, steps 56, 58, 64, 66, as shown in fig. 1 – 3].
As to claim 6 lists all the same elements of an information processing apparatus including a storage unit, a controller unit of claim 1. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 6.
As to claim 9, Ong discloses an information processing apparatus [10 computer system, fig. 1],  wherein each of the plurality of identical boot programs contains electronic signature data, and the controller unit determines the validity of the boot program on a basis of the electronic signature data [startup signature][para 0029, 003.
As to claim 12 lists all the same elements of an information processing apparatus including a storage unit, a controller unit of claim 1 rather in method form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 12.
As to claim 13, Ong discloses an information processing apparatus [10 computer system, fig. 1], wherein the controller unit, in a case where the selected second boot program [another BIOS] is determined not to have been altered [valid], overwrites the selected first boot program which is determined to have been altered with the selected second boot program [para 0043, step 82, fig. 4].
As to claim 14, Ong discloses an information processing apparatus [10 computer system, fig. 1], wherein the controller unit performs the overwritten boot program [with re-programmed memory device][para 0043].
As to claim 16, Ong discloses an information processing apparatus [10 computer system, fig. 1], wherein the predetermined condition is a counting value [timing out of timer][para 0032], and the controller unit selects the first boot program from among the plurality of identical boot programs based on a counting value in response to starting the information processing apparatus para 0035].
As to claim 17, Ong discloses an information processing apparatus [10 computer system, fig. 1], wherein the controller unit, in a case where the second boot program [another BIOS] is determined to have been valid [valid], overwrites the first boot program which is determined not to have been valid [not valid] with the second boot program [another BIOS] [para 0043, step 82, fig. 4].
As to claim 18, Ong discloses an information processing apparatus [10 computer system, fig. 1], wherein the controller unit performs the overwritten boot program [with re-programmed memory device][para 0043].
As to claim 20, Ong discloses an information processing apparatus [10 computer system, fig. 1], wherein the predetermined condition is a counting value [timing out of timer][para 0032], and the controller unit selects the first boot program from among the plurality of identical boot programs based on a counting value in response to starting the information processing apparatus para 0035].
As to claim 23, Ong discloses an information processing apparatus [10 computer system, fig. 1], wherein the controller unit [16] selects the first boot program from among the plurality of identical boot programs based on the predetermined condition in response to supplying power [power up or on] to the information processing apparatus [para 0018, 0027, fig. 3].
As to claim 24, Ong discloses an information processing apparatus [10 computer system, fig. 1], wherein the controller unit [16] selects the first boot program from among the plurality of identical boot programs based on the predetermined condition in response to supplying power [power up or on] to the information processing apparatus [para 0018, 0027, fig. 3].
As to claim 25, Ong discloses an information processing apparatus [10 computer system, fig. 1],  wherein the controller unit [16] performs the verification for the plurality of identical boot programs by selecting the first boot program in response to starting the information processing apparatus multiple time [by reiterate][para 0035 – 0036].
As to claim 26, Ong discloses an information processing apparatus [10 computer system, fig. 1],  wherein the controller unit [16] determines validity of the plurality of identical boot programs by selecting the first boot program in response to starting the information processing apparatus multiple time [by reiterate][para 0035 – 0036].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ong et. Al., US 20050273588 A1 [hereinafter as Ong] in view of Kasai et al., US 20100245442 A1 [hereinafter as Kasai].
As to claim 5, Ong discloses an information processing apparatus [10 computer system, fig. 1], including the plurality of identical boot programs are boot program to start computer system motherboard or for another device that includes processor or controller [para 0014]. 
However, Ong does not teach explicitly teach wherein the information processing apparatus is a printing apparatus comprising a printing unit, and the plurality of identical boot programs are boot program to be used to start the printing apparatus.
Kasai teaches the information processing apparatus [100 printing system, fig. 1] is a printing apparatus [100] comprising a printing unit [1 printer] including CPU [62], memory [63 memory inherently includes boot program to start printer][para 0036, fig.1].
Therefore it would have been obvious to one of ordinary skill in the art, having the teachings of Ong and Kasai before the effective filing date of the claimed invention, to combine and replace the computer system or another device includes processor or controller as disclosed by Ong to modify/replace to include the information processing apparatus [100 printing system, fig. 1] is a printing apparatus [100] comprising a printing unit [1 printer] including CPU [62], memory [63 memory inherently includes boot program to start printer][para 0036, fig.1] as taught by Kasai in order to prevent fault detection due to reading error of a sensor while maintaining accuracy [para 0006, 0028 - 0030] . 
One of ordinary skill in the art wanted to be motivated to modify/replace to include the information processing apparatus [100 printing system, fig. 1] is a printing apparatus [100] comprising a printing unit [1 printer] including CPU [62], memory [63 memory inherently includes boot program to start printer][para 0036, fig.1] as taught by Kasai in order to prevent fault detection due to reading error of a sensor while maintaining accuracy [para 0006, 0028 - 0030] .
Claim(s) 15, 19 and 27 - 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ong et. Al., US 20050273588 A1 [hereinafter as Ong] in view of Burton et al., US 20100049597 A1 [hereinafter as Burton].
As to claims 15, 19 and 27 – 28, Ong’s an information processing apparatus [10 computer system, fig. 1] and controller unit [16] switches between verifying selects the first boot program [BIOS1] from among the plurality of identical boot program programs [BIOS 1, BIOS 2, BIOS n] based on predetermined condition [power up] [para 0026 – 0027].
However, Ong does not teach explicitly wherein the predetermined condition is a random number value, and the controller unit selects the first boot program from among the plurality of identical boot program programs based on the random number value in response to starting the information processing apparatus.
Burton teaches a system including boot medium to boot the machine including the predetermined condition is a random number value [boot software uses random number as a seed to create a list of random addresses on it’s boot medium [para 0021] and the controller unit based on the random number value in response to starting the information processing apparatus [VO then reads 512kB or similar blocks from addresses in the list and process this read data to determine an MD5 checksums].
Therefore it would have been obvious to one of ordinary skill in the art, having the teachings of Ong and Burton before the effective filing date of the claimed invention, to combine and modify/include a predetermined condition to select a BIOS  as disclosed by Ong to include the predetermined condition is a random number value [boot software uses random number as a seed to create a list of random addresses on it’s boot medium [para 0021] and the controller unit based on the random number value in response to starting the information processing apparatus [VO then reads 512kB or similar blocks from addresses in the list and process this read data to determine an MD5 checksums] as taught by Burton in order to determine if the boot medium is a legitimate undamaged copy of software [para 0021] . 
One of ordinary skill in the art wanted to be motivated to modify/include a predetermined condition to select a BIOS  to include the predetermined condition is a random number value [boot software uses random number as a seed to create a list of random addresses on it’s boot medium [para 0021] and the controller unit based on the random number value in response to starting the information processing apparatus [VO then reads 512kB or similar blocks from addresses in the list and process this read data to determine an MD5 checksums] in order to determine if the boot medium is a legitimate undamaged copy of software [para 0021].
Examiner's note: The examiner has noted several intended use recitations in the claims (i.e. configured to or adapted for).  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  Such clauses may render parts of the claims optional (see MPEP 2106 and 2111.04) 
Examiner has pointed out particular references contained in the prior art of record within the body of this action with particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Therefore, Applicant, in preparing response, must fully consider the entire disclosure of cited references as potentially teaching all or part of the claimed invention, including the context of the cited passage as taught by the prior art disclosed by the Examiner.
Prior Art not relied upon: Please refer to the references listed in attached PTO-892, which, are not relied upon for the claim rejection, since these references are pertinent to the disclosure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN C PATEL whose telephone number is (571)272-3675. The examiner can normally be reached M-Th (6:30am - 4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NITIN C PATEL/Primary Examiner, Art Unit 2186